Citation Nr: 0119308	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence as been submitted to reopen 
a claim that a back injury sustained in a July 1972 
automobile accident was not the result of willful misconduct.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an application to reopen 
a claim for service connection for the residuals of a back 
injury.  

Review of the record shows that in April 1975, an 
Administrative Decision was issued.  This decision found that 
any injury of the low back resulting from a motor vehicle 
accident on July 3, 1972, was the result of the veteran's own 
willful misconduct.  The question of whether or not the 
injuries sustained on July 3, 1972, were the result of 
willful misconduct is inextricably intertwined with the 
veteran's perfected claim of an application to reopen a claim 
for entitlement to service connection for a low back 
disability.  Therefore, the Board finds that this issue must 
be considered as part of the veteran's appeal, and the issues 
as identified on the first page of this decision are proper.  


FINDINGS OF FACT

1. In a July 1975 administrative decision it was determined 
that injuries sustained in a July 1972 automobile accident 
were the result of the veteran's own willful misconduct.  
The veteran did not appeal that decision.

2. The evidence received since the July 1975 decision, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the July 1975 
Administrative Decision, which found that injuries sustained 
in a July 1972 motor vehicle accident were the result of 
willful misconduct, is new and material; thus, the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted for a disease or injury 
resulting in current disability which was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
2000).  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  

"In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on the VA 
unless it is patently inconsistent with the requirements of 
laws administered by the VA.  38 C.F.R. § 3.1(m) (2000). 

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2000).  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  38 C.F.R. § 3.1(n)(1) (2000).  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n)(2) (2000).  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death. 38 C.F.R. § 3.1(n)(3) (2000).  

The evidence of record at the time of the July 1975 
administrative decision is briefly summarized.  Of record is 
a copy of the police report written at the time of the 
accident.  That report found that, on July 3, 1972, the 
veteran's vehicle had been involved in a multiple car 
accident.  Two drivers stated that the vehicle in which the 
veteran was driving had failed to stop for a red light.  The 
veteran indicated that he had not driven through a red light, 
but that, in fact, the light was yellow.  The report 
indicates that the veteran was issued a citation for 
disregard of a red light.  

In June 1974 the RO by letter informed the veteran that his 
claim for service connection for a back disability was 
denied.  At that time it was determined that the back 
disability was acute and transitory with no back disability 
shown at the time of the separation examination.  He was 
notified of that decision and of his appellate rights.  He 
did not appeal this decision which is now final.  38 U.S.C.A. 
§ 7105 (West 1991).

In a report of telephone contact, dated in April 1975, the 
court clerk in Las Vegas Nevada indicated that the veteran 
was charged with disregarding a red light on Jul 3, 1975.  He 
was requested to appear in court of August 7, 1972 and was 
found guilty by trial and was fined $45.00.  In an 
Administrative Decision by the RO, dated in July 1975, the 
injuries sustained in this accident were found to be the 
result of the veteran's own willful misconduct.  The veteran 
did not appeal this determination.  Thus, this decision is 
final.  38 U.S.C.A. § 7105.  However, the appellant may 
reopen his claim by submitting new and material evidence.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000); See Hodge v. West, 155 
F.3d 1356, 1363 (Fed.Cir. 1998).  The evidence received 
subsequent to the last final decision is presumed credible 
for the purposes of reopening the appellant's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Evidence submitted in connection with the veteran's current 
claim includes testimony presented during a March 1999 
hearing at the RO, during a hearing held before the 
undersigned member of the Board sitting at the RO in March 
2001, and a detailed statement of the events submitted in 
March 2000.  The veteran indicated that he had been involved 
in a motor vehicle accident in July 1972, but had never been 
found guilty of any offense, and had never undergone a line 
of duty determination while in service.  He has indicated 
that he was never issued a citation, never went to court or 
paid a fine.  He stated that he paid into a victim relief 
fund but this was not a fine.  He requested that RO obtain 
the pertinent records.  In a May 1999 statement he authorized 
the VA to obtain the pertinent court records from the 
Courthouse in Las Vegas.  In September 1999 the RO requested 
the report of the accident from the police department.  This 
report was subsequently received and was a copy of a document 
previously of record.  

To summarize, the Board finds that the statements and 
testimony by the veteran is new and material evidence in that 
they contradict for the first time the April 1975 report of 
telephone contact regarding the veteran's conviction and 
fine.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Thus, the veteran's claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability resulting from an 
automobile accident is reopened.  To this extent only, the 
claim is granted. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board is of the opinion that the court 
documents relative to the veteran's trial on August 7, 1972 
should be obtained.  The veteran in October 1999 requested a 
copy of the documents in his claims folder.  During his 
hearing in March 2001 he indicated he did not receive these 
records but he believed all the records were on file.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to contact the 
veteran to clarify whether he desires the 
copies of the documents requested in 
October 19991, and, thereafter, take any 
appropriate action.  

3.  The RO should request the appropriate 
office of the Clerk of Court presumably 
Traffic Court in Las Vegas, Nevada to 
furnish a copy of the Court documents 
relative to the veteran's trial in 
Traffic Court on August 7, 1972.  If 
these records cannot be located it should 
so be stated.

4.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



